Appeal by the defendant from a judgment of the County Court, Suffolk County (Kahn, J.), rendered January 13, 2011, convicting him of rape in the third degree and criminal sexual act in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s valid waiver of his right to appeal forecloses review of his claim regarding the excessiveness of his sentence (see People v Edmunson, 109 AD3d 621, 622 [2013]). The waiver also forecloses review of the defendant’s claim that his counsel was ineffective, since the alleged ineffectiveness does not implicate the voluntariness of the defendant’s plea of guilty (see id.).
The defendant’s remaining contention is not properly before this Court. Skelos, J.P, Balkin, Leventhal and Sgroi, JJ., concur.